DISMISS; and Opinion Filed January 23, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01516-CR

                          KASEY DEMOND JACKSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-33686-Y

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

141516F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KASEY DEMOND JACKSON, Appellant                    On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-14-01516-CR        V.                       Trial Court Cause No. F14-33686-Y.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang-Miers, and Myers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 23rd day of January, 2015.